DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Response to Amendment
The amendment filed on 05/03/2022 has been entered. Claims 19-38 remain pending in the application.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application DE102019118059 filed on 07/04/2019. 
Claim Interpretation
Claims 19 and 29 recite the limitations “working means” with the structure in specifications in paragraphs [0038] “device 6 for molding flowable material”. It is being interpreted as means plus function.
Claims 19 and 29 recite the limitations “drive means” with the structure in specifications in paragraphs [0037] “central manual gear box and a differential drive or two separate drive trains each having a gearbox such that the left and right crawler tracks can each be driven at a predetermined chain speed”. It is being interpreted as means plus function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 23-28, 29, 33-38 are rejected under 35 U.S.C. 103 as being unpatentable by Fritz (US20130189031) in view of Puetz (US5390751) and Buschmann (US20180327023).
Regarding claim 19, Fritz teaches a self-propelled construction machine comprising:
 a machine frame ([0043] disclosing a self-propelled slipform paver with a chassis “machine frame”);
 a working means arranged on the machine frame ([0045] disclosing an arrangement on the machine for Moulding concrete “working means”);
a crawler track on the left in the working direction and a crawler track on the right in the working direction ([0043] disclosing at least one track-laying running gear on the left in the working direction and one track-laying running gear on the right); 
a drive means for driving the left crawler track at a predetermined chain speed and the right crawler track at a predetermined chain speed ([0044] disclosing drive unit for moving the machine backward and forward using the steerable track-laying running gears. [0050] disclosing a calculating unit to calculate controls for the drive units to move the machine in the desired path. This is interpreted as the drive means drives the tracks at the right and the left at predetermined chain speed),
 a control unit configured wherein: based on a distance between a front reference point with respect to the machine frame in the working direction and a predetermined path ([0058] disclosing a front reference point along the working direction for moving the machine along a predetermined path), and 
during cornering of the construction machine, a control is corrected based on a distance between a rear reference point with respect to the machine frame in the working direction and the predetermined path such that the distance between the rear reference point with respect to the machine frame in the working direction and the predetermined path is reduced([0025] disclosing when the vehicle is moving along a curve, a rear reference is used for the control wherein the rear reference point moves along the desired path, I.e. the distance between the rear reference point and the desired path is reduced).
Fritz does not teach only one crawler track on the left in the working direction and only one crawler track on the right in the working direction; the chain speed of the left crawler track and/or the chain speed of the right crawler track is predetermined such that the front reference point moves on the predetermined path. However, Fritz teaches the chain speed of the crawler track is predetermined such that the front reference point moves on the predetermined path ([0056] disclosing the drive unit is controlled in a way to keep the front reference point moving along the path).
Puetz teaches the chain speed of the left crawler track and/or the chain speed of the right crawler track is predetermined such that the machine moves on the predetermined path (col 1 in summary discloses slowing down the speed of the left wheel making it slower than the right wheel speed by a predetermined amount in order to follow a left turn. See also col 3 lines 3-10 disclosing the right wheel may be slowed by 2 miles per hour while the left speed is sped up by 1 mile per hour. This is interpreted as the right chain speed for instant is predetermined to be 2 miles slower than the speed before the turn in order to make the turn along the path. Col 2 lines 61- col3 line 3 discloses the left and right tracks move at the same speed before a turn when moving straight).
Fritz and Puetz are analogous art because they are in the same field of endeavor, differential steering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Fritz to incorporate the teaching of Puetz of the chain speed of the left crawler track and/or the chain speed of the right crawler track is predetermined such that the machine moves on the predetermined path in order to efficiently steer a crawler track type vehicle as it turns (Puetz col 3 lines 3-10). 
Buschmann teaches only one crawler track on the left in the working direction and only one crawler track on the right in the working direction ([0038] disclosing a crawler track 19 with one track 21 each on the left-hand and right-hand sides of the road paver 1 with respect to the paving direction).
Fritz and Buschmann are analogous art because they are in the same field of endeavor, path correction for tracked vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Fritz to incorporate the teaching of Buschmann of only one crawler track on the left in the working direction and only one crawler track on the right in the working direction. It would have been obvious to replace the crawler tracks of Fritz with the only one crawler track on the right and only one crawler track on the left of Buschmann which would yield predictable results. The path correction method based on front and rear reference points applies to both crawlers of Fritz and Buschmann as proven to work in both cases. The post solution of controlling the drive units of the crawler track speeds to position the vehicle based on the reference points does not change the way the method works by using a front reference point and a rear reference point while cornering as taught by Fritz. Controlling the drive units is just used to follow the path based on the reference points as determined by Fritz which teaches all the limitations of the claimed invention of claim 1 as cited above. Buschmann shows the correction method based on a rear point and a front point in front of the rear point works for a two tracked vehicle and other combinations of tracks and wheels as shown in figures 1 and 2 and paragraphs [0042]-[0043].

Regarding claim 23, Fritz as modified by Puetz and Buschmann teaches the self-propelled construction machine according to claim 19, wherein: the control unit is configured such that, during cornering of the construction machine, actuation of the drive means is corrected such that the difference in the chain speeds of the left crawler track and the right crawler track is altered based on the distance between the rear reference point with respect to the machine frame in the working direction and the predetermined path (Fritz [0025] disclosing when the vehicle is moving along a curve, a rear reference is used for the control wherein the rear reference point moves along the desired path, i.e., the distance between the rear reference point and the desired path is reduced. [0025] disclosing the drive unit is controlled in a way to keep the rear reference point moving along the path).
Puetz teaches such that the difference in the chain speeds of the left crawler track and the right crawler track is altered (col 1 in summary discloses slowing down the speed of the left wheel making it slower than the right wheel speed by a predetermined amount in order to follow a left turn. See also col 3 lines 3-10 disclosing the right wheel may be slowed by 2 miles per hour while the left speed is sped up by 1 mile per hour. This is interpreted as the right chain speed for instant is predetermined to be 2 miles slower than the speed before the turn in order to make the turn along the path. Col 2 lines 61- col3 line 3 discloses the left and right tracks move at the same speed before a turn when moving straight).
Fritz as modified by Puetz and Buschmann and Puetz are analogous art because they are in the same field of endeavor, steering tracked vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Fritz as modified by Puetz and Buschmann to incorporate the teaching of Puetz of such that the difference in the chain speeds of the left crawler track and the right crawler track is altered in order to efficiently steer a crawler track type vehicle to make a turn (Puetz col 3 lines 3-10).

Regarding claim 24, Fritz as modified by Puetz and Buschmann teaches the self-propelled construction machine according to claim 19, wherein the control unit is configured such that when driving into a left-hand curve, the speed of the right crawler track is increased and/or the speed of the left crawler track is reduced(Puetz col 1 in summary discloses slowing down the speed of the left wheel making it slower than the right wheel speed by a predetermined amount in order to follow a left turn).

Regarding claim 25, Fritz as modified by Puetz and Buschmann teaches the self-propelled construction machine according to claim 19, wherein the control unit is configured such that when driving into a right-hand curve, the speed of the left crawler track is increased and/or the speed of the right crawler track is reduced (col 2 lines 60-69 disclosing during a right turn to slow down the right wheel to be slower than the left wheel).

Regarding claim 26, Fritz as modified by Puetz and Buschmann teaches the self-propelled construction machine according to claim 19. Fritz as modified by Puetz and Buschmann does not yet teach further comprising: a first distance sensor arranged at the front reference point and configured to measure a distance between the front reference point and a guide wire describing the predetermined path; a second distance sensor arranged at the rear reference point and configured to measure a distance between the rear reference point and the guide wire.
Fritz further teaches a first distance sensor arranged at the front reference point and configured to measure a distance between the front reference point and a guide wire describing the predetermined path ([0072] disclosing the use of location sensors at the reference points “front and rear reference points” to maintain a desired distance between sensors “reference points” from a string line “guide wire”); and
a second distance sensor arranged at the rear reference point and configured to measure a distance between the rear reference point and the guide wire ([0072] disclosing the use of location sensors at the reference points “front and rear reference points” to maintain a desired distance between sensors “reference points” from a string line “guide wire”).
Fritz as modified by Puetz and Buschmann and Fritz are analogous art because they are in the same field of endeavor, steering tracked vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Fritz as modified by Puetz and Buschmann to incorporate the teaching of Fritz of such that the difference in the chain speeds of the left crawler track and the right crawler track is altered in order to control the vehicle to follow a desired path.

Regarding claim 27, Fritz as modified by Puetz and Buschmann teaches the self-propelled construction machine according to claim 19, further comprising:
a first GPS receiver and a second GPS receiver for receiving GPS satellite signals from a global navigation satellite system (GPS) (Fritz [0051] disclosing a first and a second global navigation satellite systems),
wherein the control unit is configured such that:
the positions of the front and rear reference point are determined via the first and second GPS receiver (fritz [0052] disclosing the first and second GNSS calculates the position of the reference points), and 
the distance between the front reference point and the predetermined path is determined from data describing the predetermined path and the determined position of the front reference point, and the distance between the rear reference point and the predetermined path is determined from data describing the predetermined path and the position of the rear reference point( Fritz [0052] disclosing the first and second GNSS calculates the position of the reference points. [0025] disclosing when the vehicle is moving along a curve, a rear reference is used for the control wherein the rear reference point moves along the desired path. [0058] disclosing a front reference point along the working direction for moving the machine along a predetermined path. From the combination of the references, it can be interpreted that the distance between the reference points and the predetermined path is determined from the determined position of the reference points and the predetermined path).

Regarding claim 28, Fritz as modified by Puetz and Buschmann teaches the self-propelled construction machine according to claim 19, wherein: the construction machine is a slipform paver and the working means is a slipform, the rear reference point lying at the level of the rear end of the slipform in the working direction (Fritz [0029] disclosing the machine is a slipform paver. [0025] and [0056] disclosing rear and front reference points on the slipform paver).

Claims 29, 33-38 are rejected for similar reasons as claims 19, 22-28 respectively, see above rejection.

Claims 20-22, 30-32 are rejected under 35 U.S.C. 103 as being unpatentable by Fritz (US20130189031) in view of Puetz (US5390751), Buschmann and Dahm (US20190276992).
Regarding claim 20, Fritz as modified by Puetz and Buschmann teaches the self-propelled construction machine according to claim 19. Fritz as modified by Puetz and Buschmann does not teach wherein: the control unit is configured such that, during cornering of the construction machine, a corrected path which extends at a distance from the predetermined path that depends on the distance between the rear reference point with respect to the machine frame in the working direction and the predetermined path is assumed for the control of the construction machine on the basis of the distance between the front reference point with respect to the machine frame in the working direction and the predetermined path.
Dahm teaches the control unit is configured such that, during cornering of the construction machine, a corrected path which extends at a distance from the predetermined path that depends on the distance between the rear reference point with respect to the machine frame in the working direction and the predetermined path is assumed for the control of the construction machine on the basis of the distance between the front reference point with respect to the machine frame in the working direction and the predetermined path (Figure 3 and [0088] disclosing during travel along a curve, the rear reference point G moves along the predefined vehicle reference velocity vk to follow the predetermined path. A correction factor is calculated for each of the rolling assembly including front rolling assemblies “front reference point”. It is interpreted that the front reference point is corrected based on a vehicle dimension as can also be seen in figure 3 at the front reference points 10 and 11 following the corrected path).
Fritz as modified by Puetz, and Buschmann and Dahm are analogous art because they are in the same field of endeavor, steering of work machines. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Fritz as modified by Puetz and Buschmann to incorporate the teaching of dahm of during cornering of the construction machine, a corrected path which extends at a distance from the predetermined path that depends on the distance between the rear reference point with respect to the machine frame in the working direction and the predetermined path is assumed for the control of the construction machine on the basis of the distance between a front reference point with respect to the machine frame in the working direction and a predetermined path in order to control the vehicle to follow a desired path.

Regarding claim 21, Fritz as modified by Puetz and Buschmann and Dahm teaches the self-propelled construction machine according to claim 20 wherein: 
The control unit is configured such that, during cornering of the construction machine, a corrected path which extends at a predetermined distance from the predetermined path on the inside of the curve of the predetermined path is assumed for the control of the construction machine on the basis of the distance between a front reference point with respect to the machine frame in the working direction and a predetermined path (Dahm Figure 3 and [0088] disclosing during travel along a curve, the rear reference point G moves along the predefined vehicle reference velocity vk to follow the predetermined path. A correction factor is calculated for each of the rolling assembly including front rolling assemblies “front reference point”. Figure 3 shows corrected paths for each front reference point extends inside the curve of the predetermined path).

Regarding claim 22, Fritz as modified by Puetz and Buschmann teaches the self-propelled construction machine according to claim 19. Fritz as modified by Puetz and Buschmann does not teach wherein: the distance between the corrected path and the predetermined path is the distance, calculated with a correction factor, between the rear reference point with respect to the machine frame in the working direction and the predetermined path.
Dahm teaches wherein: the distance between the corrected path and the predetermined path is the distance, calculated with a correction factor, between the rear reference point with respect to the machine frame in the working direction and the predetermined path ([0088] disclosing during travel along a curve, the rear reference point G moves along the predefined vehicle reference velocity vk to follow the predetermined path. A correction factor is calculated for each of the rolling assembly including front rolling assemblies “front reference point”. It is interpreted that the front reference point is corrected based on a vehicle dimension).
Fritz as modified by Puetz, and Buschmann and Dahm are analogous art because they are in the same field of endeavor, steering of work machines. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Fritz as modified by Puetz and Buschmann to incorporate the teaching of Dahm of the distance between the corrected path and the predetermined path is the distance, calculated with a correction factor, between the rear reference point with respect to the machine frame in the working direction and the predetermined path in order to control the vehicle to follow a desired path.

Claims 30-32 are rejected for similar reasons as claims 20-22, see above rejection.
			Response to Arguments
Applicant’s arguments filed on 05/03/2022 have been fully considered but they are not persuasive.
With respect to applicant’s argument that Puetz does not seem to suggest that operating a skid steered device at predetermined speeds, Puetz teaches in col 3 lines 3-10 disclosing the right wheel may be slowed by 2 miles per hour while the left speed is sped up by 1 mile per hour. This is interpreted as the right chain speed for instant is predetermined to be 2 miles slower than the speed before the turn in order to make the turn along the path. Col 2 lines 61- col 3 line 3 discloses the left and right tracks move at the same speed before a turn when moving straight.
With respect to applicant’s argument that there is no apparent motivation to combine Puetz and Fritz with respect to the only one track on the left and only one track on the right are Moot. Applicant’s arguments with respect to claim the claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US5988936 discloses using a center reference to navigate a curve when the front and rear reference deviate from a path by a threshold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664